

Execution copy
 
THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAW OF ANY OTHER
JURISDICTION.  NO SALE OR DISPOSITION OF THIS NOTE MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH APPLICABLE SECURITIES LAWS
 
CONVERTIBLE PROMISSORY NOTE
 
US$580,000.00
March 9, 2010 
     
Hong Kong, S.A.R.

 
For value received Sinotop Group Ltd., a Hong Kong company (“Payor”) promises to
pay to China Broadband Ltd., a Cayman Islands company or its assigns
(collectively, “Holder”) the principal sum of Five Hundred Eighty Thousand
United States Dollars and No Cents (US$580,000.00) with interest on the
outstanding principal amount at the rate of five percent (5%) simple interest
per annum.  Interest will commence with the date hereof and will continue on the
outstanding principal until paid in full.
 
1.            This note (the “Note”) is issued pursuant to the terms of that
certain Note Purchase Agreement (the “Note Purchase Agreement”) dated as the
date hereof between the Payor and Holder.
 
2.            All payments of interest and principal under this Note will be in
lawful money of the United States of America, in accordance with written payment
instructions delivered by Holder to Payor. All payments will be applied first to
accrued interest, and thereafter to principal.
 
3.            The principal and all other amounts outstanding under this Note
will be convertible into shares of the Payor in accordance with this Section 3.
 
(a)           In the event the Payor sells shares of its capital stock
(“Shares”) in a transaction or series of related transactions resulting in
aggregate gross proceeds to the Payor (excluding amounts related to conversion
of the Note) of at least One Million United States Dollars ($1,000,000) (a
“Qualified Financing”), the outstanding principal hereunder and all interest
accrued thereon shall automatically be converted into the Shares sold in such
Qualified Financing at a price equal to seventy percent (70%) of the price per
share generally paid for such Shares by other investors in such Qualified
Financing.
 
(b)           In the event the Payor undergoes a Change in Control (as defined
below), the outstanding principal hereunder and all interest accrued thereon
shall automatically be converted into ordinary shares of the Payor representing
fifty percent (50%) of the issued and outstanding capital stock of the Payor.
For purposes of this Note, “Change in Control” means a merger, consolidation or
other acquisition in which the shareholder(s) of the Payor immediately prior to
the merger, consolidation or other acquisition do not continue to own more than
fifty percent (50%) of the voting power of the surviving or acquiring entity, or
the sale of all or substantially all of the assets of the Payor.
 
(c)           This Note may be converted, at any time after the Maturity Date or
upon the occurrence of an Event of Default, in the sole discretion of the
Holder, into ordinary shares of the Payor representing fifty percent (50%) of
the issued and outstanding capital stock of the Payor, calculated on a fully
diluted basis, assuming all outstanding options and other convertible
instruments are exercised and converted.
 
4.            Unless this Note has been converted in accordance with the terms
of Section 3 above, the entire outstanding principal balance and all unpaid
accrued interest shall become fully due and payable on the earlier of (a) the
fifth annual anniversary of the date first set forth above; or (b) the date
which is one day before the closing of a Change in Control (in either case, the
“Maturity Date”).

 
1

--------------------------------------------------------------------------------

 

Execution copy
 
5.            This Note may not be prepaid prior to the Maturity Date unless the
Holder consents to such prepayment in writing.
 
6.            This Note may be assigned by the Holder in its sole discretion. It
may not be assigned, nor may any of Payor’s obligations hereunder be delegated,
without the advance written consent of the Holder, which may be given or
withheld in its sole discretion.
 
7.            The Payor hereby represents that its directors, in the exercise of
their fiduciary duty, have approved the Payor’s execution of this Note based
upon a reasonable belief that the principal provided hereunder is appropriate
for the Payor after reasonable inquiry concerning the Payor’s financing
objectives and financial situation. In addition, the Payor hereby represents
that it intends to use the principal of this Note for the purposes set forth in
the Note Purchase Agreement.
 
8.            In case one or more of the following events (“Events of Default”)
(whatever the reason for such Event of Default and whether it will be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body) will have occurred and be continuing:
 
(a)           default in the payment of all or any part of the principal of any
of this Note as and when the same will become due and payable, at maturity, upon
any redemption, by declaration or otherwise;
 
(b)           a default in the payment of all or any part of the interest on any
of this Note as and when same will become due and payable and the default
continues without being cured for a period of three days;
 
(c)           failure on the part of Payor duly to observe or perform any other
of the covenants or agreements on the part of Payor contained in this Note or
the Note Purchase Agreement (other than those covered by clauses (a) and (b)
above) for a period of thirty (30) days after the date on which written notice
specifying such failure, stating that such notice is a “Notice of Default”
hereunder and demanding that Payor remedy the same, will have been given by
registered or certified mail, return receipt requested, to Payor;
 
(d)           any event or condition will occur which results in the
acceleration of the maturity of any Debt or enables or, with the giving of
notice or lapse of time or both, would enable the holder of such Debt or any
Person acting on such holder’s behalf to accelerate the maturity thereof;
 
(e)           Payor pursuant to or within the meaning of any applicable
insolvency or bankruptcy law (“Bankruptcy Law”): (i)  commences a voluntary case
or proceeding, (ii) consents to the entry of an order for relief against it in
an involuntary case or proceeding, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (iv) makes a
general assignment for the benefit of its creditors, or (v) admits in writing
its inability to pay its debts as the same become due;
 
(f)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that: (i) is for relief against Payor in an involuntary case,
(ii) appoints a custodian of Payor or for all or substantially all of the
property of Payor, or (iii) orders the liquidation of Payor; and such order or
decree remains unstayed and in effect for sixty (60) days; or

 
2

--------------------------------------------------------------------------------

 

Execution copy


(g)           all or substantially all of Payor’s assets or business (whether by
sale, exclusive license or otherwise) will have been sold or transferred to any
Person who does not control Payor on the date of this Note;
 
then, in each case where an Event of Default occurs, the Holder, by notice in
writing to Payor (the “Acceleration Notice”), may, at its option, declare the
principal hereunder and all accrued and unpaid interest hereon to be due and
payable immediately, and upon any such declaration the same will become
immediately due and payable; provided that if an Event of Default specified in
Sections 8(e) or 8(f) occurs, the principal hereunder and all accrued and unpaid
interest hereon will become and be immediately due and payable without any
declaration or other act on the part of the Holders.
 
9.            Payor hereby waives demand, notice, presentment, protest and
notice of dishonor.
 
10.          All disputes arising out of or relating to this Note will be
resolved in accordance with the Dispute Resolution provisions of the Note
Purchase Agreement.
 
11.          If one or more provisions of this Note are held to be unenforceable
under applicable law, such provision will be excluded from this Note and the
balance of the Note will be interpreted as if such provision were so excluded
and will be enforceable in accordance with its terms, and the Holder and the
Payor will endeavor to take such action as necessary to achieve the same purpose
of such provision held to be unenforceable.
 
12.          The terms of this Note will be construed in accordance with the
laws of Hong Kong.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 
 
Execution copy
 
Any term of this Note may only be amended or waived with the written consent of
the Holder in its sole and absolute discretion.



 
SEALED with the Common Seal of
     
Sinotop Group, Ltd. and
     
signed by
     
[ex10-2_sig.jpg]
     
Name : LIU Weicheng
     
Title : Sole Director
     
in the presence of:-


 
4

--------------------------------------------------------------------------------

 